         Case 7:20-cv-00110 Document 12 Filed on 01/13/21 in TXSD Page 1 of 2
                                                                                                                                 United States District Court
                                                                                                                                   Southern District of Texas

                                                                                                                                       ENTERED
                                                                                                                                    January 13, 2021
                                         UNITED STATES DISTRICT COURT
                                                                                                                                   Nathan Ochsner, Clerk
                                          SOUTHERN DISTRICT OF TEXAS
                                              MCALLEN DIVISION


ALBERTO MUNOZ-CEDILLO JR.                                                 §
                                                                          §
              Movant,                                                     §
VS.                                                                       § CIVIL ACTION NO. 7:20-CV-00110
                                                                          § CRIM. ACTION NO. 7:18-CR-1586
UNITED STATES OF AMERICA,                                                 §
                                                                          §
              Respondent.                                                 §

                   ORDER ADOPTING REPORT AND RECOMMENDATION

           Before the Court is Movant Alberto Munoz-Cedillo, Jr.’s Motion to Vacate, Set Aside, or

Correct sentence pursuant to 28 U.S.C. § 2255, which had been referred to the Magistrate Court

for a report and recommendation. On November 27, 2020, the Magistrate Court issued the

Report and Recommendation, recommending that Movant’s § 2255 motion be DENIED

pursuant to Rule 41(b) of the Federal Rules of Civil Procedure based on Movant’s failure to

prosecute, and that Movant’s civil action be DISMISSED. It was further recommended that a

Certificate of Appealability be DENIED. The time for filing objections has passed, and no

objections have been filed.

           Pursuant to Federal Rule of Civil Procedure 72(b), the Court has reviewed the Report and

Recommendation for clear error.1 Finding no clear error, the Court ADOPTS the Report and

Recommendation in its entirety. Accordingly, Movant’s § 2255 motion is DENIED pursuant to




1
 As noted by the Fifth Circuit, “[t]he advisory committee’s note to Rule 72(b) states that, ‘[w]hen no timely objection is filed, the [district] court
need only satisfy itself that there is no clear error on the face of the record in order to accept the recommendation.’” Douglas v. United States
Service Auto. Ass’n, 79 F.3d 145, 1420 (5th Cir. 1996) (quoting Fed. R. Civ. P. 72(b) advisory committee’s note (1983)) superseded by statute on
other grounds by 28 U.S.C. § 636(b)(1), as stated in ACS Recovery Servs., Inc. v. Griffin, No. 11-40446, 2012 WL 1071216, at *7 n.5 (5th Cir.
April 2, 2012).

1/2
      Case 7:20-cv-00110 Document 12 Filed on 01/13/21 in TXSD Page 2 of 2




Rule 41(b). Finally, Movant’s civil action is DISMISSED, and a Certificate of Appealability is

DENIED.

       IT IS SO ORDERED.

       DONE at McAllen, Texas, this 13th day of January, 2021.


                                               ___________________________________
                                               Micaela Alvarez
                                               United States District Judge




2/2
